DETAILED ACTION
	Claims 1-11 are currently pending in the instant application.  Claims 1-3 and 9 are rejected.  Claims 4-8, 10, and 11 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Christopher Atkinson on 17 May 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-3, 9, 12, and 13 and the species of claim 3, compound 23:

    PNG
    media_image1.png
    162
    492
    media_image1.png
    Greyscale

Additionally, in the response filed 18 August 2021, Applicant elected the subject matter of Group I, claims 3 and 9 drawn to formula I-2 and the species of claim 3, compound 23. 
The traversal is that there is no undue burdensome search.  This argument is not persuasive as he inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious.  Each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.

It is noted that claims 1 and 2 are within the elected group I and encompass the elected species and are therefore searched and examined claims.  Claims 1 and 2 are not withdrawn claims as according to MPEP 821, claims are withdrawn by the examiner that are not directed to the elected invention.  As claims 1 and 2 are drawn to the elected invention, they are not withdrawn and are rejected according to 35 USC 102.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compound: 
    PNG
    media_image2.png
    104
    433
    media_image2.png
    Greyscale
which is not allowable and further to the compounds of claim 3 which also appear allowable over the prior art.
Claims 1-3 and 9 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 18 August 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the 35 USC 112 rejection of claims 9, 12, and 13 as claims 12 and 13 have been cancelled and claim 9 has been amended.
In regards to the 35 USC 102 rejection, the rejection is withdrawn for claim 3 as claim 3 has been amended to exclude the prior art compounds.  
The 35 USC 102 rejection is maintained in regards to claims 1 and 2 as these claims have not been amended.  While applicant states these claims are withdrawn, It is noted that 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and its dependent claim 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 3 provides the formula I-2 with variabels R1-R6, however, none of the variables are defined.  Additionally, claim 3, while providing the formula I-2, also provides a list of 9 compounds, compounds 21, 22, 23, 25, 35, 36, 38, 39, and 40.  It is unclear if the compounds 21, 22, 23, 25, 35, 36, 38, 39 and 40 fall within formula I-2 of claim 3 as the variables on formula I-2 are not defined.  It is suggested that if the 9 compounds are what claim 3 is directed to, the claim should read:
A compound, or a pharmaceutically acceptable salt thereof, wherein the compound is selected from the group consisting of:

    PNG
    media_image3.png
    390
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    445
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    194
    449
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    178
    507
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    462
    535
    media_image7.png
    Greyscale
and

    PNG
    media_image8.png
    141
    413
    media_image8.png
    Greyscale
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al.
Ikemoto et al. discloses the compound 13 on page 1318, Scheme 4:

    PNG
    media_image9.png
    134
    344
    media_image9.png
    Greyscale
 wherein compound 13 is formed when stoichiometric amounts of the respective thioamides were reacted with either 6 or 7 in warm ethanol.  The compound 13 corresponds to instant compound 3:

    PNG
    media_image2.png
    104
    433
    media_image2.png
    Greyscale
.  Compound 13 corresponds to instant formula I wherein the formula is:

    PNG
    media_image10.png
    142
    251
    media_image10.png
    Greyscale
 wherein R1 is H; R6 is CF3; R2-R5 are each H.




	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					9 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600